DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5-19 respectively have been renumbered 4-18 respectively. As such, the dependency as been adjusted to reflect the renumbered claims. 
Referring to claim 13, there appears to be a typo regarding the dependency of the claim. It appears ‘9’ should be deleted and the claim should depend from claim 11. For examination purposes, claim 13 is treated as being dependent on claim 10(renumbered), appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 10-11, 13, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiuey (US 2010/0069915). 

Referring to claim 1, Shiuey discloses a reversibly deformable artificial cornea comprising: a monolithic body having a diameter between 4 mm and 10 mm and comprising a center optic (62) surrounded by a rim(64), wherein the center optic(62) has a cylindrical outer peripheral wall having has a diameter in the range from 3 mm to 9 mm(paragraph 78) and an optic height in the range from 200µm to 800µm(paragraph 77) and the rim has a width in the range from 0.5 mm to 4.5 mm(paragraph 78) and; wherein the monolithic body is comprised of a polymeric hydrogel(paragraph 14) having a Young's modulus in the range from 0.3 MPa to 100 MPa(paragraph 27) when fully hydrated (Shiuey discloses the same materials as disclosed in the instant disclosure, and therefore is capable of having the Young’s modulus in the range when fully hydrated); wherein the diameter of the center optic is selected to be larger than a diameter of a central anterior opening of a space in a cornea in which the artificial cornea is implanted, the space being formed from an excised portion of the cornea. 
Shiuey lacks a detailed description of the rim having a median thickness in the range from 50µm to 200µm.
Shiuey discloses a thickness of the rim that is from 50-500 microns (paragraph 79). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the rim have a median thickness in the range of 50-200 microns in order to provide an implant that fits into the corneal pocket in the eye. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Shiuey lacks a detailed description of the optic height of the center optic is selected to match a depth of the space within a tolerance of +50µm when the artificial cornea is implanted in the cornea.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the optic height of the center optic is selected to match a depth of the space within a tolerance of +50µm when the artificial cornea is implanted in the cornea in order to provide a comfortable fit of the implant in the patient’s eye. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Referring to claim 2, Shiuey discloses having a tensile strength of at least 1.5 MPa(paragraph 15).
Referring to claim 3, Shiuey discloses having an elongation to break of at least 100% (paragraph 15).
Referring to claim 4, Shiuey lacks a detailed description of wherein an angle between the center optic and the rim varies by less than +10°. 
However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide an angle between the center optic and the rim that varies by less than +10° to provide a sutureless fit into the corneal pockets.
Referring to claim 5, Shiuey discloses wherein the rim circumscribes a posterior edge of the center optic (Fig. 8A).
Referring to claim 6, Shiuey discloses the anterior surface of the optic is convexly shaped (Fig. 8c), but lacks a detailed description of a refractive power generally equal to a native cornea. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a refractive power generally equal to a native cornea for the purpose of providing an implant that can replace or aid the native cornea.
Referring to claim 10, Shiuey discloses wherein the rim has apertures to allow passage of nutrients and oxygen (paragraph 16).
Referring to claim 11, Shiuey lacks a detailed description of wherein the apertures occupy from 10% to 90% of the annular area of the rim. 
However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the apertures occupy from 10% to 90% of the annular area of the rim in order to increase the amount of nutrients and oxygen that passes through in order to increase biocompatibility of the lens.
Referring to claim 13, Shiuey discloses wherein the polymeric hydrogel comprises material selected from the group consisting of a hydrophilic acrylic material, a hydrophobic acrylic material, a silicone polymer hydrogel, a collagen polymer hydrogel, and an interpenetrating network hydrogel (paragraph 14).
Referring to claim 16, Shiuey lacks a detailed discloses as in claim 1, wherein an annular peripheral region of an anterior face of the center optic promotes epithelial growth while the anterior face within the annular peripheral region inhibits epithelial growth. However, it would have been obvious to a person of ordinary skill in the art to provide an annular peripheral region of an anterior face of the center optic promotes epithelial growth while the anterior face within the annular peripheral region inhibits epithelial growth in order to maintain a field of vision so that the patient can see clearly.
Referring to claim 17, Shiuey discloses wherein the annular peripheral region is covered with an epithelial growth-promoting material, is roughed, or is porous (paragraph 22).
Referring to claim 18, Shiuey lacks a detailed description of wherein the anterior face of the center optic within the annular peripheral region is covered with a material that inhibits epithelial growth. 
However, it would have been obvious to a person of ordinary skill in the art at the time of the   invention to provide the anterior face of the center optic within the annular peripheral region is covered with a material that inhibits epithelial growth in order to maintain a field of vision so that the patient can see clearly.

Claim 7 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiuey as applied to claim 6 above, and further in view of LaCombe et al. (US 6,814,755). 

Referring to claim 7, as applied to claim 6 above, Shiuey lacks a detailed description of wherein a center optic provides a refractive power in the range from 30 diopter to 70 diopter when implanted in a cornea. LaCombe et al. discloses wherein a center optic provides a refractive power in the range from 30 diopter to 70 diopter when implanted in a cornea (col. 4 lines 44-51) for the purpose of providing vision correction to the patient. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the implant of Shiuey have the center optic provides a refractive power in the range from 30 diopter to 70 diopter when implanted in a cornea as taught in LaCombe in order to provide the patient with an implant to correct vision needs.

Claims 8-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiuey as applied to claim 7 above, and further in view of White (US 4,772,283). 

Referring to claim 8, as applied to claim 7 above, modified Shiuey lacks a detailed description of both the anterior and posterior surfaces of the center optic are convexly shaped. White discloses both the anterior and posterior surfaces of the center optic are convexly shaped (col. 3, lines 38-45). It would have been obvious to a person of ordinary skill in the art at the time of the invention to have both the anterior and posterior surfaces of the center optic be convexly shaped in order to fit in the eye and provide vision correction to the patient.
Referring to claim 9, as applied to claim 8 above, modified Shiuey lacks a detailed description of wherein the anterior surface is flatter than the posterior surface. 
However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the posterior surface to be flatter than the anterior surface in order to provide a better fit once implanted in the eye.

Claim 12 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiuey in view of White as applied to claim 10 above, and further in view of Akpek et al. (US 2008/0255663). 

Referring to claim 12, modified Shiuey lacks a detailed description of wherein the apertures are round holes disposed uniformly about the annular rim. 
Akpek et al. discloses the apertures are round holes disposed uniformly about the annular rim (Fig. 8a paragraph 97) for the purpose of securing the lens in the eye and providing an outlet for nutrients and oxygen to pass through. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Shiuey to include apertures that are round holes disposed uniformly about the annular rim in order to secure the lens in the eye and provide an outlet for nutrients and oxygen to pass through.

Claims 14-15 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shiuey as applied to claim 1 above, and further in view of Manesis et al. (US 2007/0066706). 

Referring to claim 14, Shiuey lacks a detailed description of the polymer hydrogel has an oxygen permeability of at least 3 Barrer. Manesis et al. discloses a lens with the polymer hydrogel has an oxygen permeability of at least 3 Barrer (paragraph 50). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the lens with a polymer hydrogel has an oxygen permeability of at least 3 Barrer as taught in Manesis et al. in order to increase biocompatibility of the lens.
Referring to claim 15, Shiuey lacks a detailed description of wherein the polymer hydrogel comprises a material selected from the group consisting of Lotrafilcon A, Lotrafilcon B, Balafilcon A, Comfilcon A, Senofilcon A, Enfilcon A and Galyfilcon A. Manesis et al. discloses wherein the polymer hydrogel comprises a material selected from the group consisting of Lotrafilcon A, Lotrafilcon B, Balafilcon A, Comfilcon A, Senofilcon A, Enfilcon A and Galyfilcon A (paragraph 121).
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the polymer hydrogel comprises a material selected from the group consisting of Lotrafilcon A, Lotrafilcon B, Balafilcon A, Comfilcon A, Senofilcon A, Enfilcon A and Galyfilcon A as taught in Manesis et al. in order to increase biocompatibility of the lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774